DETAILED ACTION
Claims 1-5 (filed 03/27/2020) have been considered in this action.  Claims 1 and 3-5 have been amended.  Claim 2 is presented in the same format as originally presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends a title of “Machine tool system that restricts parallel execution of predetermined operations by different tools”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “control portion” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based upon the provided specification, the corresponding structure sufficient for executing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The term “precision machining” in claim 2 is a relative term which renders the claim indefinite. The term “precision machining” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant has failed to adequately distinguish what makes a certain kind of machining “precision” machining as opposed to non-precision machining.  The specification describes that precision machining is “finishing” ([0021]) and “front-finishing” ([0044]) however this does not appear to limit the claim in any meaningful way, nor has the applicant claimed the precision machining as “finishing” processing.  No other references to “precision” or “precise” machining can be found in the provided specification.  Based on what a person having ordinary skill in the art would understand, there is no discernably difference between what makes a certain kind of machining “precision” beyond it being a mere label applied to certain machining to influence the restriction of operations during the period when machining that is considered to be “precision” is executed.  Based on the broadest reasonable interpretation, the examiner shall consider any type of machining that is affected by vibration, or which is prevented .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a CPU and memory, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

This statement is considered non-enabling because the applicant has failed to claim a CPU and memory for storing and executing the machining programs for controlling predetermined drive axis of the machine tool.  A person having ordinary skill would recognize that programs, especially the type described in the specification for machining a product, cannot be enabled and executed without a processor (cpu) to execute the instructions of the program, and to store the program for retrieval by the processor (memory).  The claiming of a machining program without the recitation of a cpu and memory for executing the machining program is considered non-enabling, and thus claim 3 is rejected under 35 U.S.C. 112(a).
Claim 4 is dependent upon claim 3, without establishing the use of a CPU and memory, and thus inherits the rejection of claim 3 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (JP2002268715, hereinafter Kawai) in view of Simon (US4987807, hereinafter Simon).

In regards to Claim 1, Kawai teaches “A machine tool comprising: a plurality of workpiece holders configured to hold a workpiece; a plurality of working portions each configured to perform an operation on the workpiece, respectively; a plurality of working portion holders corresponding to the plurality of workpiece holders” ([0011] This machine tool is a two-axis lathe in this embodiment. Each of the processing units 1 and 2 has a headstock 6 supporting a spindle 5 and a tool rest 7, and both the processing units 1 and 2 are installed on a common bed 8. The tool rest 7 is installed so as to be able to advance and retreat in two axes (X-axis, X-axis) orthogonal to the bed 8 via the feed stand 9 and is made of a turret. A loader 3 for supplying and discharging the work W is provided for each of the processing units 1 and 2) “and a control portion, wherein the control portion is configured to control ... the plurality of working portion holders so that the plurality of working portion holders hold respective working portions and the plurality of working portions perform the operations on the workpiece held by a corresponding workpiece holder” ([0012] The machining control means 4 is of a numerical control type, and executes two machining programs 11 and 12 provided for the machining sections 1 and 2, respectively, to control the machining sections 1 and 2. Control units 13 and 14 are provided. These processing control units 13 and 14 each constitute a computer-based numerical control device. The two processing control units 13 and 14 may be configured on one common computer and logically recognized as different processing control units, or may be configured on different computers. There may be. [0014] indexing operation of the tool rest 7 for indexing the tool;) “and to control to restrict a parallel execution of a predetermined operation and an operation to be affected by the predetermined operation and to permit a parallel operation of operations other than restricted operations” ([0010] A processing part 1 on the side to which the restriction is applied to the processing and a processing part 2 on the side to which the restriction is applied are determined. There are a master side and a slave side. Unless there is a restriction request from the restricting side, the restricted side continues normal processing. The processing for adding the restriction may be any number of places. Also, there may be any number of points for waiting; [0013] The machining program 11 for controlling the machining unit 1 on the side to be restricted has a normal machining program portion 11a and an exclusive machining program portion 11b. The exclusive machining program portion 11b is a program portion for performing precision machining or vibration machining. This machining program 11, before and after the program portion 11b for performing exclusive machining, An exclusive processing start code 21 and an exclusive processing end code 22 are described, respectively. The machining program 11 is described by an NC code, and the exclusive machining start code 21 and the exclusive machining end code 22 are each described by an M code which is a code of an auxiliary function. In 
Kawai fails to teach “wherein the control portion is configured to control the plurality of workpiece holders”.  While Kawai teaches that there are supplying and discharging means for supply and discharging the work (i.e. holding work/workpieces), it does not explicitly state that a control portion controls the holders.  
Simon teaches “wherein the control portion is configured to control the plurality of workpiece holders” ([col 7 line 41] . In effect two separate lathes, one of which is a multispindle lathe of conventional form, are being operated simultaneously, but independently of one another except in so far as the two lathes share the same frame, and other ancillary equipment. As will be appreciated the use of computer numerical control (CNC) greatly facilitates such flexibility of operation, since simply by altering the programming the spindle 23 can pick up workpieces from the supply 31, or from a selected spindle 15 so that the spindle 23 and associated turret 25 can be used either in conjunction with the spindles 15, or separately therefrom; [col 1 line 7] A multispindle lathe includes a plurality of parallel driven spindles, each spindle being equipped with a chuck or a collet mechanism whereby the spindle can carry a workpiece).


In regards to Claim 2, Kawai and Simon teach the machine tool as incorporated by claim 1 above.  Kawai further teaches “The machine tool according to claim 1, wherein the predetermined operation is vibration machining, and the operation to be affected by the predetermined operation is precision machining” ([0010] The machining control means 4 is a means for performing overall control of the machining sections 1 and 2 and has a function for avoiding the influence of vibration of the other axis (the other machining section) on precision machining as follows. Have. This function is a function unique to a machine tool having two processing parts 1 and 2 such as a two-axis lathe. When entering precision machining or vibration machining, the other machine waits when a certain point is reached. It is to try to make it. The processing control means 4 includes two processing units 1 and 2.  A processing part 1 on the side to which the restriction is applied to the processing and a processing part 2 on the side to which the restriction is applied are determined. There are a master side and a slave side. Unless there is a restriction request from the restricting side, the restricted side continues normal processing. The 

In regards to Claim 3, Kawai and Simon teach the machine tool as incorporated by claim 1 above.  Kawai further teaches “The machine tool according to claim 1, wherein the control portion comprises a plurality of control systems each configured to control a predetermined drive axis of the machine tool” ([0011] This machine tool is a two-axis lathe in this embodiment. Each of the processing units 1 and 2 has a headstock 6 supporting a spindle 5 and a tool rest 7, and both the processing units 1 and 2 are installed on a common bed 8. The tool rest 7 is installed so as to be able to advance and retreat in two axes (X-axis, X-axis) orthogonal to the bed 8 via the feed stand 9 and is made of a turret. A loader 3 for supplying and discharging the work W is provided for each of the processing units 1 and 2; [0012] These processing control units 13 and 14 each constitute a computer-based numerical control device. The two processing control units 13 and 14 may be configured on one common computer and “and wherein the control portion is configured to control based on a machining program independently set to each of the plurality of control systems” ([0012] The machining control means 4 is of a numerical control type, and executes two machining programs 11 and 12 provided for the machining sections 1 and 2, respectively, to control the machining sections 1 and 2. Control units 13 and 14 are provided. These processing control units 13 and 14 each constitute a computer-based numerical control device. The two processing control units 13 and 14 may be configured on one common computer and logically recognized as different processing control units, or may be configured on different computers; [0016]  a state in which the processing sections 1 and 2 are in an operation mode in which the processing sections 1 and 2 are operated independently of each other) “and to restrict the parallel execution of the predetermined operation and the operation to be affected by the predetermined operation based on an instruction code provided to the machining program” ([0017] When the machining on both sides starts at the same time and the machining restriction code 23 (M104) is first read out by the machining control unit 14 on the slave side, there is no restriction request, and the execution of the machining program 12 proceeds as it is. The fact that 

In regards to Claim 5, Kawai and Simon teach the machine tool as incorporated by claim 1 above.  Kawai further teaches “The machine tool according to claim 1, wherein a workpiece holder of the plurality of workpiece holders is a main spindle; a working portion of the plurality of working portions is a tool for machining the workpiece; and a working portion holder of the plurality of working portion holders is a tool post configured to hold the tool” ([0001] The present invention relates to a two-axis lathe or the like. The present invention relates to a machine tool having one processing part, and particularly to control for avoiding an influence on the other processing part when performing precision processing or vibration processing; [0011] This machine tool is a two-axis lathe in this embodiment. Each of the processing units 1 and 2 has a headstock 6 supporting a spindle 5 and a tool rest 7, and both the processing units 1 and 2 are installed on a common bed 8. The tool rest 7 is installed so as to be able to advance and retreat in two axes (X-axis, X-axis) orthogonal to the bed 8 via the feed stand 9 and is made of a turret. A loader 3 for supplying and discharging the work W is provided for each of the processing units 1 and 2).  Simon additionally teaches ([col 3 line 65] Each spindle 15 is supported for rotation by the drum and protrudes therefrom to receive a chuck, or a collet mechanism for gripping and carrying a workpiece to be machined. The main drive motors and gearboxes of the lathe are received within the housing 13, and drive to the spindles 15, to rotate the spindles 15 in the drum 14, is transmitted from the housing 13 to the spindles by way of a centrally disposed main drive shaft housed within a tube 16; [col 4 line 16] Although not shown in the drawings each slideway slidably supports a tool holder carrying a cutting tool, and each tool can .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai and Simon as applied to claim 3 above, and further in view of Sagawa et al. (US20050021169, hereinafter Sagawa).

In regards to Claim 4, Kawai and Simon teach the machine tool as incorporated by claim 3 above.
Kawai and Simon fail to teach “The machine tool according to claim 3, further comprising: a display portion configured to display an operation process of each of the plurality of control systems, and an operating portion for input to change the operation process, wherein the control portion is configured to display the operation process for each of the plurality of control systems on the display portion, and to control an execution of each of the operations in accordance with the operation process changed via the operating portion”.
Sagawa teaches “a display portion configured to display an operation process of each of the plurality of control systems” (Fig. 3-11, 14, 16-27, [0029] a display unit selectively displaying the various screens stored in the storage unit; an input unit accepting, in relation to the various screens displayed in the display unit, designations of a kind of material of a workpiece, a type of at least one of the cutting processes performed for the workpiece, and a type of tool used in each of the at least one of the cutting processes; [0096] Next, at step S2, the control unit 16 selects the processes required for machining the bar of the material 15 selected at step S1 to produce the machined product from the various processes stored in advance in the storage unit 18 in accordance with the designation of the processes after the user operates the input unit 12 to make the display of the display unit 14 display the process designating screen 32. The process designating screen 32 has the screen configuration shown in FIG. 4A and FIG. 4B and is designed to roughly divide the names of all processes able to be executed by the NC lathe into the above four classifications and enable them to be displayed in a list for each classification and to enable display of the list for each classification by the operator suitably operating the input unit 12 while “and an operating portion for input to change the operation process” ([0049] An automatic programming apparatus according to a preferred embodiment further comprises an input unit accepting a designation for selecting either one of three allocation conditions such as a preset data priority of tool management, a cycle time reduction of multi-line control program, and an improvement of machining accuracy; wherein the program allocation processing unit automatically allocates the plurality of programs to the plurality of lines under an allocation condition as selected through the input unit) “wherein the control portion is configured to display the operation process for each of the plurality of control systems on the display portion, and to control an execution of each of the operations in accordance with the operation process changed via the operating portion” (Fig. 20-21 and [0160] The automatic programming apparatus 50 can have a graphic function for graphically displaying the multi-line control program automatically produced in this way on the display of the display unit 54 upon instruction of the operator. In this case, the storage unit 58 stores in advance a graphic screen for graphically displaying the multi-line control program, while the control unit 56 displays the plurality of programs allocated to the three lines by the program allocation processing unit 60 on the graphic screen arranged at a plurality of strips in time series for each of the lines. The graphic screen has the screen configuration shown in for example FIG. 21 and FIG. 22. The graphic screen 112 shown in FIG. 21 graphically displays the multi-line control program displayed at the multi-line control program screen 110 of FIG. 20. This multi-line control program is automatically produced under the allocation condition "giving priority to preset data of tool management" in accordance with the program production flow explained above; [0165] Note that in the automatic programming apparatus 50, it is advantageous if the system is designed so that the operator can suitably operate the input unit 52 and instruct a change of the combination of the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machine tool of Kawai and Simon with the user interface for a multi-spindle lathe machine because all inventions are in the related field of multi-spindle lathe machines, thus when a person having ordinary skill is looking for a means to interact and modify the programs of Kawai and Simon, they would look to the teachings of Sagawa to implement a user interface.  By implementing the user interface of Sagawa into the machine tool of Kawai and Simon, one would expect to gain the same benefits described by Sagawa, notably that “[0014] a program display processing method able to be effectively used in the art of automatic programming, which program display processing method enables an operator to easily check the contents of a series of machining programs for executing a plurality of processes or the time to be spent by the individual processes or changing the order of execution of these processes”.  By combining these elements, it can be considered taking the known multi-spindle lathe user interface system taught by Sagawa, and taking its features and hardware in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yazaki et al. (US 20090271017) – teaches a multi-spindle tool which allows restriction of speed, acceleration and jerk when precision machining is predetermined
Kobayashi et al. (US 20040211301) – teaches a multi-spindle machining tool in which both front and back processing of the workpiece can be performed by different spindles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116